 

Case 1:20-cv-11579-DJC Document 1-1 Filed 04/30/19 Page 1 of 2

CIVIL COVER SHEET

JS-44 (Rev. 6/17 DC)

 

I. (a) PLAINTIFFS
J.Q. Doe

(b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF 88888

(EXCEPT IN U.S. PLAINTIFF CASES)

DEFENDANTS

Shanahan

Andrea Lynne Benoit, John Does Nos. 1-10, Defense
Contract Management Agency, United States Department of
Defense, USN Vice-Admiral David H. Lewis, and Patrick

COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT

(IN U.S. PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

 

(c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)
Gerald L. Gilliard, Esq., The Law Office of Gerald L.
Gilliard, Esq., LLC, 1629 K Street NW, Suite 300,
Washington, DC 20006, 202-246-5645

ATTORNEYS (IF KNOWN)

767-8905

 

Jason Snyder, Defense Commissary Agency, (804) 734-8000
x48116, and Eura Cherry, Defense Logistics Agency, (571)

 

II. BASIS OF JURISDICTION
(PLACE AN x IN ONE BOX ONLY)

O 3 Federal Question
(U.S. Government Not a Party)

1 U.S. Government
Plaintiff

O 2 U.S. Government
Defendant

O 4 Diversity
(Indicate Citizenship of
Parties in item III)

 

III. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR
PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!

PTF DFT PTF DFT
Citizen of this State © 1 Oo 1 Incorporated or Principal Place Oo 4 O 4
of Business in This State
Citizen of Another State O 2 O 2 Incorporated and Principal Place © 5 oO 5
of Business in Another State
Citizen or Subject of a 3 3
Foreign Country O O Foreign Nation Oo 6 © 6

 

IV. CASE ASSIGNMENT AND NATURE OF SUIT
(Place an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)

 

© A. Antitrust |© B. Personal Injury/

Malpractice

(1410 Antitrust [) 310 Airplane

(J 315 Airplane Product Liability
(] 320 Assault, Libel & Slander
[__] 330 Federal Employers Liability
[_] 340 Marine

[-] 345 Marine Product Liability
[__] 350 Motor Vehicle

[__] 355 Motor Vehicle Product Liability
CI 360 Other Personal Injury

[_] 362 Medical Malpractice

(-] 365 Product Liability

[__] 367 Health Care/Pharmaceutical

[-_] 368 Asbestos Product Liability

 

Personal Injury Product Liability

 

© C. Administrative Agency
Review

[] 151 Medicare Act

Social Security
[_] 861 HIA (1395ff)

[J 862 Black Lung (923)
[1] 863 DIWC/DIWW (405(g))
[_] 864 SSID Title XVI
[] 865 RSI (405(g))
Other Statutes
891 Agricultural Acts
[_] 893 Environmental Matters
[__] 890 Other Statutory Actions (If
Administrative Agency is
Involved)

 

© D. Temporary Restraining
Order/Preliminary
Injunction

Any nature of suit from any category

may be selected for this category of

case assignment.

*(If Antitrust, then A governs)*

 

© E. General Civil (Other) OR

O F. Pro Se General Civil

 

Bankruptcy

Real Proper
[ ]210 Land Condemnation

[__] 422 Appeal 27 USC 158

Federal Tax Suits
[J 870 Taxes (US plaintiff or

[_]220 Foreclosure (_] 423 Withdrawal 28 USC 157 defendant)
[_]230 Rent, Lease & Ejectment [__] 871 IRS-Third Party 26 USC
| 240 Torts to Land Prisoner Petitions 7609

[(]245 Tort Product Liability 535 Death Penalty

[£]290 All Other Real Property
[1550 Civil Rights

540 Mandamus & Other

Forfeiture/Penalty
[__] 625 Drug Related Seizure of

Personal Proper [__]555 Prison Conditions Property 21 USC 881
[1370 Other Fraud [__] 560 Civil Detainee — Conditions [] 690 Other
(-]371 Truth in Lending of Confinement ther Statutes
ie Dinas ee Property Rights [__]375 False Claims Act
[__]385 Property Damage I 820 Copyrights [-]376 Qui Tam (31 USC
Product Liability [__] 830 Patent 3729(a))
[_] 835 Patent — Abbreviated New [__] 400 State Reapportionment
Drug Application [_] 430 Banks & Banking
(] 840 Trademark [__] 450 Commerce/ICC
Rates/etc.

 

[_] 460 Deportation

 

 

(__] 462 Naturalization
Application

(£1) 465 Other Immigration
Actions

(_] 470 Racketeer Influenced
& Corrupt Organization

[[_] 480 Consumer Credit

[__] 490 Cable/Satellite TV

[-] 850 Securities/Commodities/
Exchange

[] 896 Arbitration

[] 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

[_] 950 Constitutionality of State
Statutes

[__] 890 Other Statutory Actions
(if not administrative agency
review or Privacy Act)

 

 

 
Case 1:20-cv-11579-DJC Document 1-1 Filed 04/30/19 Page 2 of 2

 

 

 

 

 

 

© G. Habeas Corpus/ © H. Employment © I. FOIA/Privacy Act © J. Student Loan
2255 Discrimination
[1] 530 Habeas Corpus — General [__] 442 Civil Rights - Employment [__] 895 Freedom of Information Act | [—]152 Recovery of Defaulted
C] 510 Motion/Vacate Sentence (criteria: race, gender/sex, CI 890 Other Statutory Actions Student Loan
Cc] 463 Habeas Corpus — Alien national origin, (if Privacy Act) (excluding veterans)
Detainee discrimination, disability, age,
religion, retaliation)
*(If pro se, select this deck)* *(If pro se, select this deck)*
© K. Labor/ERISA © L. Other Civil Rights © M. Contract © N. Three-Judge
(non-employment) (non-employment) Court
; C] 110 Insurance
[_]710 Fair Labor Standards Act [_]441 Voting (if not Voting Rights [1120 Marine [2] 441 Civil Rights - Voting
[] 720 Labor/Mgmt, Relations Act) [-]130 Miller Act (if Voting Rights Act)
[__]740 Labor Railway Act [_] 443 Housing/Accommodations [J 140 Negotiable Instrument
[__] 751 Family and Medical [X] 440 Other Civil Rights [1150 Recovery of Overpayment
Leave Act [-_]445 Americans w/Disabilities — & Enforcement of
[-_] 790 Other Labor Litigation Employment Judgment
(-] 791 Empl. Ret. Inc. Security Act [_]446 Americans w/Disabilities — [J 153 Recovery of Overpayment
Other of Veteran’s Benefits
[] 448 Education [] 160 Stockholder’s Suits
[-] 190 Other Contracts
[_] 195 Contract Product Liability
[__] 196 Franchise
V. ORIGIN
@ 1 Original © 2 Removed © 3 Remanded © 4Reinstated © 5 Transferred © 6 Multi-district © 7 Appeal to © 8 Multi-district
Proceeding from State from Appellate or Reopened from another Litigation District Judge Litigation —
Court Court district (specify) from Mag. Direct File
Judge

 

VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
Promulgation of an federal regulation inconsistent with the Executive Order that authorized it, 1st Amendment free speech and 5th Amendment liberty interest (Bivens), and FOIA (5 U.S.C. 552).

 

 

VII. REQUESTED IN CHECK IF THIS IS A CLASS DEMAND § 2,850,000 Check YES only if demanded in complaint
COMPLAINT ACTION UNDER FRCP. 23 JURY DEMAND: yesLX¥_] NO
VIII. RELATED CASE(S (See instruction) If yes, please complete related case form
y YES NO
IF AN

 

DATE: April 26, 2019 _

 

SIGNATURE OF ATTORNEY OF RECORD

 

 

 

 

INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
Authority for Civil Cover Sheet

The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

I. COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

Hl. CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
under Section II.

IV. CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
nature of suit found under the category of the case.

VI. CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

Vill. RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
the Clerk’s Office.

Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.
